        Case: 1:19-cv-06234 Document #: 1 Filed: 09/18/19 Page 1 of 21 PageID #:1




                 THE UNITED STATES DISTRICT COURT FOR THE
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

Seven Oaks Millwork, Inc.                     )
(dba Royal Corinthian)                        )
                                              )
                Plaintiff,                    )
                                              )       Case No. 1:19-cv-6234
                vs.                           )
                                              )
Royal Foam US, LLC,                           )
Green Wall Construction, LLC, and             )
Valentyn Kulbaka                              )
                                              )
                                              )       JURY TRIAL DEMAND
                Defendants.                   )
                                              )

                                          COMPLAINT

         Plaintiff Seven Oaks Millwork, Inc. (dba Royal Corinthian) (“Royal Corinthian”)

complains of Defendants Royal Foam US, LLC, Green Wall Construction, LLC, and Valentyn

Kulbaka (collectively “Defendants”), as follows:

   1.       This is a claim for direct, vicarious and contributory copyright infringement of

registered U.S. copyrights under 17 U.S.C. § 501 et seq., including 17 U.S.C. § 106, and false

designation of origin under Section 43 of the Lanham Act, 15 U.S.C. § 1125(a).

                                            The Parties

   2.       Plaintiff Seven Oaks Millwork, Inc. (dba Royal Corinthian), which acquired the assets

of the dissolved entity Royal Corinthian, Inc., including all of Royal Corinthian, Inc.’s copyright

assets, through a valid and written bill of sale dated June 14, 2017, is an Illinois corporation with

its principle place of business located at 603 Fenton Lane, West Chicago, IL 60185 (see Ex. 1).

   3.       Defendant Royal Foam US, LLC is a Florida limited liability company with its principle

place of business located at 9745 Touchton Rd., Unit 3102, Jacksonville, FL 32246 (see Ex. 2).



                                                  1
         Case: 1:19-cv-06234 Document #: 1 Filed: 09/18/19 Page 2 of 21 PageID #:1




    4.      Defendant Green Wall Construction, LLC is a Florida limited liability company with

its principle place of business located at 4225 James E. Casey Dr., Unit #5, Jacksonville, FL 32219

(see Ex. 2). Green Wall Construction, LLC is identified on Royal Foam US, LLC’s website (see

http://www.royalfoam.us/contact_us/ and http://www.royalfoam.us/anketa/) as the “exclusive

Distributor” for Royal Foam US, LLC products and services (see Ex. 3).

    5.      Defendant Valentyn Kulbaka is an individual domiciled in Florida who manages and

controls Defendants Royal Foam US, LLC and Green Wall Construction, LLC (see Ex. 2).

Valentyn Kulbaka’s address is 9745 Touchton Rd., Unit 3102, Jacksonville, FL 32246.

                                        Jurisdiction and Venue

    6.      This Court has original jurisdiction over Counts I-IV of this action pursuant to 28

U.S.C. § 1331 because they arise under 17 U.S.C. § 501 et seq., including 17 U.S.C. § 106, and

Section 43 of the Lanham Act, 15 U.S.C. §1125(a).

    7.      This Court has personal jurisdiction over the Defendants, as each has been, and

continues to be, engaged in direct, vicarious and contributory infringement of registered copyrights

that is directed at and/or causes damage to Royal Corinthian, an entity that is residing in the

Northern District of Illinois, and Defendants are residing in, located in, or doing business in the

Northern District of Illinois, as well as throughout the United States. Upon information and belief,

Defendants conduct business within the Northern District of Illinois, including business

concerning the at-issue balustrades1 products, and continuously market to a targeted national

audience, including persons residing within the Northern District of Illinois, through Defendants’

interactive marketing websites and national reseller network.

    8.      Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b)(2), primarily


1
       A balustrade is a row of columns topped by a rail, and a baluster is the spindle portion of the
whole balustrade.

                                                     2
         Case: 1:19-cv-06234 Document #: 1 Filed: 09/18/19 Page 3 of 21 PageID #:1




because the Northern District of Illinois is where a substantial part of the events or omissions

giving rise to this claim occurred, or a substantial part of the property that is the subject of the

action is situated.

            Ownership and Description of Royal Corinthian’s Infringed Copyrighted Work

    9.      Royal Corinthian is the owner of the valid U.S. Copyright Reg. No. VA0001924546

(Titled: Royal Corinthian Inc. 2003 Products Catalog (the “©RC 2003 Catalog”); Registration

Date: 04/09/2014; Type of Work: Visual Material; Date of Creation: 2003; and Date of

Publication: 04/15/20132) (see Ex. 4). The last page of the ©RC 2003 Catalog states, “© Royal

Corinthian, Inc.,” which alerts any viewer of the ©RC 2003 Catalog of the fact that the ©RC 2003

Catalog is a copyrighted, original work that is owned by Royal Corinthian (see Ex. 5, at p. 20).

    10.     Royal Corinthian, or the dissolved entity Royal Corinthian, Inc., have never permitted

the use or copying of the whole, copyrighted ©RC 2003 Catalog, or any portion of the copyrighted

©RC 2003 Catalog, by any of the Defendants.

    11.     The copyrighted ©RC 2003 Catalog is an original work created by Royal Corinthian,

Inc. in 2003, in conjunction with C & A Marketing (490 W Wrightwood Ave, Elmhurst, IL 60126;

Phone: (630) 279-3100), that generally consists of the following: 1) original, digital graphic images

depicting Royal Corinthian’s products alongside corresponding product specifications and

architectural drawings showing dimensions – specifically for Royal Corinthian’s columns, rails,

newel posts, finishings, and balustrades, including the balusters (see Ex. 5); 2) original,




2
         Royal Corinthian’s original U.S. Copyright Reg. No. VA0001924546 was supplemented by the
valid U.S. Copyright Reg. No. VA0001434594 (Titled: Royal Corinthian Inc. 2003 Products Catalog;
Registration Date: 11/20/14; Type of Work: Visual Material; Owner: Royal Corinthian) to only amend the
incorrect publication date disclosed in U.S. Copyright Reg. No. VA0001924546, being 04/15/2013, to the
correct publication date, which is 04/15/2003.

                                                  3
      Case: 1:19-cv-06234 Document #: 1 Filed: 09/18/19 Page 4 of 21 PageID #:1




explanatory text regarding Royal Corinthian’s products (id.); and 3) original images of Royal

Corinthian’s products being used in the marketplace (id.).

   12.      The copyrighted ©RC 2003 Catalog is an advertisement brochure that has been

publically distributed in print, and has also been publically available on Royal Corinthian’s website

(see Ex. 11, http://www.royalcorinthian.com/, Royal Corinthian’s archived website showing the

publically available ©RC 2003 Catalog). Through the original, digital graphic images depicting

Royal Corinthian’s products, the ©RC 2003 Catalog is intended to attract business and inform

Royal Corinthian’s prospective customers about the different design options, specifications and

dimensions for Royal Corinthian’s columns, rails, newel posts, finishings, and balustrades,

including the balusters, without the prospective customer having to view the physical samples

these products. Royal Corinthian, Inc. expended considerable time and resources to develop the

original, digital graphic images of Royal Corinthian products, including, but not limited to the

images of the Royal Corinthian’s balusters, in the copyrighted ©RC 2003 Catalog (see Ex. 5, at

pp.8-15).

   13.      Notably, Pages 8-15 of the copyrighted ©RC 2003 Catalog contain original, digital

graphic images that show a prospective customer in a clear and detailed visual media the design

options of the different models of Royal Corinthian balusters (see Ex. 5, at pp.8-15). Additionally,

these original, digital graphic images of the Royal Corinthian balusters match the scale of

corresponding architectural design drawings to inform a prospective customer of the dimensions

of the different models of Royal Corinthian balusters (id.). These original, digital graphic images

of Royal Corinthian balusters in the ©RC 2003 Catalog are a valuable marketing tool for Royal

Corinthian because the images allow a prospective customer to make a decision as to which




                                                 4
      Case: 1:19-cv-06234 Document #: 1 Filed: 09/18/19 Page 5 of 21 PageID #:1




balusters design option they would like to purchase, without having to view physical samples of

the Royal Corinthian balusters.

              Infringement of Royal Corinthian’s Copyrighted ©RC 2003 Catalog

   14.    In June 2019, Royal Corinthian discovered that Defendants knowingly copied some

of the original, digital graphic images of the Royal Corinthian balusters from the copyrighted ©RC

2003 Catalog (see Ex. 5, at pp.10-11, 14-15 (the infringed, original images are circled for

emphasis)).    Defendants knowingly incorporated these original, publically available, digital

graphic images of the Royal Corinthian balusters by individually selecting and “copying and

pasting” these images into Defendants’ derivative work, titled “Balustrade. Residential,” which is

an advertisement showing the design of various models of Defendants’ balusters (see Ex. 6, the

“Derivative Work,” at pp.1, 4, 6-8). Some of the images of the Defendants’ balusters that appear

in the infringing Derivative Work (id.) are exact copies of some of the original, digital graphic

images of the infringed Royal Corinthian balusters that appear in the copyrighted ©RC 2003

Catalog (see Ex. 5, at pp.10-11, 14-15). The Derivative Work does not reference or acknowledge

any Royal Corinthian copyright right. Royal Foam US, LLC, its “exclusive Distributor” Green

Wall Construction, LLC (see Ex. 6, at pp.9-12), and the manager of both of these entities, Valentyn

Kulbaka (see Ex. 2), have all acted together to knowingly infringe the copyrighted ©RC 2003

Catalog through their creation of the Derivative Work.

   15.    Sometime between June 17, 2019 and June 30, 2019, Andy Savenok (president

of Royal Corinthian) and a representative of Defendants, being “Jenelle” (Jacksonville, FL; Phone:

(904) 345-5400; Email: Jenelle@royalfoam.us), corresponded by telephone where Mr. Savenok

requested that Defendants immediately cease all impermissible use of Royal Corinthian’s

publically available images, including the copyrighted ©RC 2003 Catalog. Defendants admitted



                                                5
      Case: 1:19-cv-06234 Document #: 1 Filed: 09/18/19 Page 6 of 21 PageID #:1




in this telephone call that Defendants were impermissibly using Royal Corinthian’s publically

available images. On June 30, 2019, Mr. Savenok emailed Defendants to demand that Defendants

immediately cease their impermissible use of Royal Corinthian’s publically available images and

copyrighted materials, including the ©RC 2003 Catalog (see Ex. 10, 6/30/19 Savenok email). In

this email, Mr. Savenok specifically demanded that Defendants immediately cease their knowing

and intentional infringement of the Royal Corinthian balusters images used in the copyrighted

©RC 2003 Catalog through Defendants’ use and publication of the Derivative Work. (see id.,

6/30/19 Savenok email states, “[y]our (Defendants’) employee admitted that the photos were taken

from the internet without permission”; see also id., 6/30/19 Savenok email attachment that

specifically identifies the infringed Royal Corinthian balusters images impermissibly used in the

Derivative Work). Defendants did not respond to or refute Mr. Savenok’s June 30, 2019 email

(id.) Defendants have continued to refuse to remove the original, digital graphic images of the

Royal Corinthian balusters from the copyrighted ©RC 2003 Catalog (see Ex. 5, at pp.10-11, 14-

15) that are used in the infringing Derivative Work (see Ex. 6, at pp.1, 4, 6-8), despite being

requested to do so by Royal Corinthian. Royal Foam US, LLC, its “exclusive Distributor” Green

Wall Construction, LLC (see Ex. 6, at pp.9-12), and the manager of both of these entities, Valentyn

Kulbaka (see Ex. 2), know, or should know, of Royal Corinthian’s demand that Defendants cease

infringement of the copyrighted ©RC 2003 Catalog.

   16.    The infringing Derivative Work is publically available on Defendants’ website (see

http://www.royalfoam.us/prod_build/Balustrades/; see also Ex. 6, at pp.1, 4, 6-8), as well as

Defendants’            2016            online           products            catalog           (see

http://www.royalfoam.us/catalog2016/mobile/index.html#p=82; see also Ex. 6, at pp.6-8), and can

be viewed by prospective customers, including prospective customers in the Northern District of



                                                6
      Case: 1:19-cv-06234 Document #: 1 Filed: 09/18/19 Page 7 of 21 PageID #:1




Illinois, of both Royal Corinthian and Defendants. Royal Corinthian and Defendants are direct

competitors in the U.S. balustrades industry, and online advertising, such as the copyrighted ©RC

2003 Catalog and the infringing Derivative Work, is a primary method for both Royal Corinthian

and Defendants to attract prospective customers, and retain existing customers, who are interested

in purchasing balustrades, including balusters.

   17.    The following is a list of the original, digital graphic images of the Royal Corinthian

balusters from the copyrighted ©RC 2003 Catalog that are infringed and copied into the infringing

Derivative Work by Defendants (see Ex. 7, annotated versions of the ©RC 2003 Catalog and the

Derivative Work to demonstrate copying):

               a) Royal Corinthian’s original Port Helena (Item No. 0236) baluster image

appears at infringing Derivative Work image B19;

               b) Royal Corinthian’s original Port Royal-24 (Item No. 0210) baluster image

appears at infringing Derivative Work image B04;

               c) Royal Corinthian’s original Royal Gothic (Item No. 0235) baluster image

appears at infringing Derivative Work image B32;

               d) Royal Corinthian’s original Ancient Gothic (Item No. 0236) baluster image

appears at infringing Derivative Work image B31;

               e) Royal Corinthian’s original Port Royal-35 (Item No. 0210-35) baluster

image appears at infringing Derivative Work image B08;

               f) Royal Corinthian’s original Port Royal-26 (Item No. 0210-26) baluster

image appears at infringing Derivative Work image B07;

               g) Royal Corinthian’s original Royal Greek (Item No. 0211) baluster image

appears at infringing Derivative Work image B15;



                                                  7
      Case: 1:19-cv-06234 Document #: 1 Filed: 09/18/19 Page 8 of 21 PageID #:1




               h) Royal Corinthian’s original Royal Colonial (Item No. 0219) baluster image

appears at infringing Derivative Work image B12;

               i) Royal Corinthian’s original Port Royal-19 (Item No. 0210-19) baluster image

appears at infringing Derivative Work image B16;

               j) Royal Corinthian’s original Classic Port Royal (Item No. 0212) baluster

image appears at infringing Derivative Work image B05;

               k) Royal Corinthian’s original Port Royal Slim (Item No. 0210-31) baluster

image appears at infringing Derivative Work image B06;

               l) Royal Corinthian’s original Port Royal-15 (Item No. 0210-15) baluster

image appears at infringing Derivative Work image B20;

               m) Royal Corinthian’s original Royal Monarch (Item No. 0209) baluster image

appears at infringing Derivative Work image B21;

               n) Royal Corinthian’s original Historic Colonial (Item No. 0240) baluster

image appears at infringing Derivative Work image B13;

               o) Royal Corinthian’s original Royal Porch (Item No. 0121) baluster image

appears at infringing Derivative Work image B09; and

               p) Royal Corinthian’s original Crowne Terrace (Item No. 0215) baluster image

appears at infringing Derivative Work image B27.

    The Derivative Work Is Spread to a National Customer Base Through Defendants’
                Interactive Website and National Network of Distributors

   18.     Defendants maintain an interactive, nationally accessible website (see

http://www.royalfoam.us/; see also Ex. 6), which targets and invites prospective customers of

Defendants’ products and services, including customers residing in the Northern District of

Illinois, to generally do the following: 1) view the infringing Derivative Work (id. at pp.1, 4, 6-8);

                                                  8
      Case: 1:19-cv-06234 Document #: 1 Filed: 09/18/19 Page 9 of 21 PageID #:1




2) communicate directly with Defendants through online correspondence with “Royal Foam,

exclusive Distributor Green Wall Construction LLC” regarding Defendants’ products and

services, including balusters (id. at pp.9-10); 3) view gallery images of what are allegedly

Defendants’ products being used in the marketplace (id. at pp.13-14); 4) request a quote directly

from Defendants through online correspondence with “Royal Foam, exclusive Distributor Green

Wall Construction LLC” (id. at pp.11-12); 5) follow Defendants on the interactive, nationally

accessible, social media online sites of Facebook (see https://www.facebook.com/RoyalFoamInc/)

and Twitter (@royalfoamcorp) (id. at pp.17-20); 6) stay up-to-date on news regarding Defendants,

such as trade show events and Defendants’ products expositions (id. at pp.21-22); 7) enter a contest

for prizes if the prospective customer communicates through Defendants’ website their contact

information, and work order details (id. at pp.23-26); 8) create an account through Defendants’

website, track orders, and check the status of an order (id. at p.2); and 9) live chat with Defendants’

employees through Defendants’ interactive website (id. at p.15). Royal Foam US, LLC, its

“exclusive Distributor” Green Wall Construction, LLC (see Ex. 6, at pp.9-12), and the manager of

both of these entities, Valentyn Kulbaka (see Ex. 2), have all acted together to knowingly infringe

the copyrighted ©RC 2003 Catalog through their widespread, national dissemination of the

infringing Derivative Work through Defendants’ interactive website.

   19.    Defendants’ interactive, nationally accessible website also targets, invites and recruits a

national base of third-party “Resellers,” and does not exclude Resellers that reside in the Northern

District of Illinois, for Defendants’ products and services, including balusters, to be sold at

wholesale or distributor prices (see Ex. 6, at pp.27-28). Prospective Resellers are invited to

communicate their contact and general business information to Defendants through Defendants’

interactive website to determine if the Reseller is an acceptable addition to Defendants’ “Dealer



                                                  9
     Case: 1:19-cv-06234 Document #: 1 Filed: 09/18/19 Page 10 of 21 PageID #:1




Network” (id.). If a Reseller is approved to enter the Defendants’ Dealer Network, the Reseller is

provided with Defendants’ advertising materials for distribution to prospective customers (id.),

which presumably includes the infringing Derivative Work. Defendants encourage and request

the distribution of its marketing materials, which presumably include the Derivative Work, by

Defendants’ national network of Resellers (id.), and Defendants do not exercise their right to stop

or limit this distribution, despite being the creator and proprietor of the infringing Derivative Work,

and knowing that the Derivative Work infringes the ©RC 2003 Catalog. Defendants have, and

continue to, profit from the distribution of its marketing materials, which presumably include the

Derivative Work, by Defendants’ national network of Resellers. Royal Foam US, LLC, its

“exclusive Distributor” Green Wall Construction, LLC (see Ex. 6, at pp.9-12), and the manager of

both of these entities, Valentyn Kulbaka (see Ex. 2), have all acted together to willfully encourage

and induce vivacious and contributory infringement of the copyrighted ©RC 2003 Catalog through

the distribution of the Derivative Work to prospective customers through Defendants’ Resellers

Dealer Network.

   20.    Defendants’ national advertising through means such as their interactive website,

national Reseller Dealer Network and distribution of advertising materials, including the infringing

Derivative Work, has resulted in at least one sale of Defendants’ balusters to customers in the

Northern District of Illinois (see Ex. 8, image from Defendants’ interactive website gallery

depicting Defendants’ balusters in the gallery webpage for the “Wedding of Kristen and Andy,

Chicago, IL” (circled for emphasis)). Defendants’ interactive website gallery also shows a sign

made by Defendants for Cherry Hills Properties, LLC (11 S Cherry Hills, Edwardsville, IL 62025)

(id.). Defendants’ Shipping Policies, found on Defendants’ interactive website, allow for residents

of the Northern District of Illinois to purchase and receive Defendants’ products (see Ex. 6, at



                                                  10
     Case: 1:19-cv-06234 Document #: 1 Filed: 09/18/19 Page 11 of 21 PageID #:1




pp.29-30). Royal Foam US, LLC, its “exclusive Distributor” Green Wall Construction, LLC (see

Ex. 6, at pp.9-12), and the manager of both of these entities, Valentyn Kulbaka (see Ex. 2), have

knowledge, or should have knowledge, of these sales to the Northern District of Illinois.

               Royal Corinthian Has Been, and Will Continue to Be, Damaged
                        By Defendants’ Infringing Derivative Work

   21.    Royal Corinthian, Inc. expended considerable time and resources to develop the

original, digital graphic images of Royal Corinthian’s products, including, but not limited to the

images of the Royal Corinthian balusters, in the copyrighted ©RC 2003 Catalog (see Ex. 5, at

pp.8-15) because in Royal Corinthian and Defendants’ shared marketplace, online advertising and

product brochures are important tools for attracting and retaining customers.         Defendants’

advertising to prospective customers through the infringing Derivative Work, that impermissibly

uses the original balusters images from the copyrighted ©RC 2003 Catalog, is purposeful and

intentional interference with future third-party business that Defendants know Royal Corinthian

would reasonably expect to obtain. Defendants’ use of the infringing Derivative Work to actively

recruit customers away from Royal Corinthian has damaged, and will continue to substantially and

irreparably damage, Royal Corinthian in the form of lost business relationships.

   22.    Since the Royal Corinthian balusters used in the copyrighted ©RC 2003 Catalog (see

Ex. 5, at pp.8-15) also appear in the infringing Derivative Work, this causes damage to Royal

Corinthian in the form of confusion in the marketplace as to the accurate origin of the copyrighted

balusters images from the ©RC 2003 Catalog.            Defendants have simply repackaged the

copyrighted balusters images from the ©RC 2003 Catalog to fit the template of Defendants’

Derivative Work, which passes off the infringed Royal Corinthian images as Defendants’ in the

marketplace by falsely advertising the origin of the copyrighted balusters images. The presence

of the infringing Derivative Work on Defendants’ interactive website (see Ex. 6, at pp.1, 4, 6-8)

                                                11
     Case: 1:19-cv-06234 Document #: 1 Filed: 09/18/19 Page 12 of 21 PageID #:1




falsely advertises that the infringed balusters images from the ©RC 2003 Catalog, which are

copied and repackaged into in the infringing Derivative Work, originate from Defendants, as

opposed to the true origin, being Royal Corinthian, which causes damaging consumer confusion.

The balusters images from the ©RC 2003 Catalog are designed to be helpful to prospective

consumers, so Defendants benefit, in the form of customer good will, when they repackage the

images into the Derivative Work, which falsifies the origin of these copyrighted images as being

from the Defendants.

   23.    Given that the same balusters images from the copyrighted ©RC 2003 Catalog are

repackaged into the infringing Derivative Work, it also seems that Defendants are making a

conscious marketing decision to falsely suggest to consumers that there is an existing business

relationship between Defendants and Royal Corinthian, so that Defendants can trade off of Royal

Corinthian’s good reputation in the marketplace, which irreparably damages Royal Corinthian.

   24.    Defendants’ direct, vicarious and contributory infringement of the copyrighted ©RC

2003 Catalog, has, and will continue to, cause Royal Corinthian injury that is economic and non-

economic in nature and includes, but is not limited to: diversion of business; confusion; dilution

of distinctive and valuable copyrights; loss of revenue; and other such related injury and damage.

Additionally, Royal Corinthian has learned that Defendants are also impermissibly using on

Defendants’ interactive website images taken by Royal Corinthian of Royal Corinthian’s products

being used in the marketplace, to unfairly and falsely represent to consumers that the work and

products in the images are that of Defendants (see e.g., Ex. 9, Royal Corinthian images of its

projects and products in the marketplace that are being impermissibly used on Defendants’

interactive website, despite being requested not to do so (see Ex. 10)), which shows that

Defendants have, and will likely continue to, infringe Royal Corinthian’s property. The frequency



                                               12
     Case: 1:19-cv-06234 Document #: 1 Filed: 09/18/19 Page 13 of 21 PageID #:1




of Defendants’ copying also shows that Royal Foam US, LLC, its “exclusive Distributor” Green

Wall Construction, LLC (see Ex. 6, at pp.9-12), and the manager of both of these entities, Valentyn

Kulbaka (see Ex. 2) are intentionally and knowingly infringing Royal Corinthian’s property,

including the copyrighted ©RC 2003 Catalog.

                                       COUNT I
      Against Defendants Royal Foam US, LLC, Green Wall Construction, LLC, and
                           the individual Valentyn Kulbaka
                         DIRECT COPYRIGHT INFRINGEMENT
                     (17 U.S.C. §501 et seq., including 17 U.S.C. § 106)

   25.    Royal Corinthian incorporates all prior allegations as set forth in Paragraphs 1 through

24 to show Defendants’ direct copyright infringement of registered U.S. copyrights under 17

U.S.C. § 501 et seq., including 17 U.S.C. § 106.

   26.    Royal Corinthian is the owner of the valid U.S. Copyright Reg. Nos. VA0001924546

and VA0001924546, which constitute the copyrights for the ©RC 2003 Catalog, which is Royal

Corinthian’s original work.

   27.    Royal Corinthian, or the dissolved entity Royal Corinthian, Inc., has never permitted

the use or copying of the whole, copyrighted ©RC 2003 Catalog, or any portion of the copyrighted

©RC 2003 Catalog, by any of the Defendants.

   28.    Defendants knowingly, willfully and impermissibly infringed Royal Corinthian’s

copyrights when Defendants copied the original, publically available, digital graphic images of the

Royal Corinthian balusters shown in the ©RC 2003 Catalog by individually selecting and “copying

and pasting” these images into Defendants’ infringing Derivative Work.

   29.    Defendants have widely disseminated the infringing Derivative Work to prospective




                                                13
     Case: 1:19-cv-06234 Document #: 1 Filed: 09/18/19 Page 14 of 21 PageID #:1




customers of both Defendants and Royal Corinthian through Defendants’ nationally accessible,

interactive website and Defendants’ national network of Resellers, in an effort to unfairly attract

business away from Royal Corinthian.

   30.       Defendants’ actions are willful and deliberate, as Defendants continue to intentionally

infringe Royal Corinthian’s copyrights, even after being advised of their infringement by Royal

Corinthian. Defendants’ wrongful acts will continue unless enjoined by this Court.

   31.       Royal Corinthian has suffered, and will continue to suffer, substantial and irreparable

harm and damage as a result of Defendants’ infringement of its copyrights, in an amount to be

determined at trial.

   32.       Due to Defendants’ knowing and intentional infringement of Royal Corinthian’s

copyrights, Defendants are liable for monetary damages under 17 U.S.C. § 504.

                                        COUNT II
      Against Defendants Royal Foam US, LLC, Green Wall Construction, LLC, and
                            the individual Valentyn Kulbaka
                          FALSE DESIGNATION OF ORIGIN
                                    (15 U.S.C. § 1125(a))

   33.       Royal Corinthian incorporates all prior allegations as set forth in Paragraphs 1 through

24 to show Defendants’ false designation of origin under Section 43 of the Lanham Act, 15 U.S.C.

§ 1125(a).

   34.       The Royal Corinthian balusters used in the copyrighted ©RC 2003 Catalog also

are repackaged into the infringing Derivative Work, due to Defendants’ intentional and willful

infringement, which causes confusion in the marketplace as to the accurate origin of the

copyrighted balusters images from the ©RC 2003 Catalog.

   35.       The presence of the infringing Derivative Work on Defendants’ interactive website




                                                  14
     Case: 1:19-cv-06234 Document #: 1 Filed: 09/18/19 Page 15 of 21 PageID #:1




falsely advertises that the infringed balusters images from the ©RC 2003 Catalog, which are

intentionally and impermissibly copied into in the infringing Derivative Work, originate from

Defendants, as opposed to the true origin, being Royal Corinthian. This false designation of origin

garners underserved good faith from consumers for Defendants, due to the helpful and clear nature

of the copyrighted balusters images.

   36.    Defendants’ conduct is likely to cause confusion, mistake or deception as to the

affiliation, connection or association of Defendants with Royal Corinthian, and as to the origin,

sponsorship or approval of Defendants and its goods and services.

   37.    Defendants’ actions are willful and deliberate, as Defendants continue to intentionally

infringe and falsely designate the origin of Royal Corinthian’s copyrighted materials, even after

being advised of their infringement and false designation of origin by Royal Corinthian.

Defendants’ wrongful acts will continue unless enjoined by this Court.

   38.    Royal Corinthian has suffered, and will continue to suffer, substantial and irreparable

harm and damage as a result of Defendants’ infringement and false designation the origin of its

copyrighted materials, in an amount to be determined at trial.

   39.    The intentional nature of the above described acts renders this an exceptional case

under 15 U.S.C. § 1117(a).

                                     COUNT III
      Against Defendants Royal Foam US, LLC, Green Wall Construction, LLC, and
                           the individual Valentyn Kulbaka
                    CONTRIBUTORY COPYRIGHT INFRINGEMENT
                     (18 U.S.C. §501 et seq., including 17 U.S.C. § 106)

   40.    Royal Corinthian incorporates all prior allegations as set forth in Paragraphs 1 through

24 to show Defendants’ contributory copyright infringement of registered U.S. copyrights under

17 U.S.C. § 501 et seq., including 17 U.S.C. § 106.



                                                15
     Case: 1:19-cv-06234 Document #: 1 Filed: 09/18/19 Page 16 of 21 PageID #:1




   41.     Royal Corinthian is the owner of the valid U.S. Copyright Reg. Nos. VA0001924546

and VA0001924546, which constitute the copyrights for the ©RC 2003 Catalog, which is Royal

Corinthian’s original work.

   42.     Royal Corinthian, or the dissolved entity Royal Corinthian, Inc., has never permitted

the use or copying of the whole, copyrighted ©RC 2003 Catalog, or any portion of the copyrighted

©RC 2003 Catalog, by any of the Defendants.

   43.     Defendants knowingly, willfully and impermissibly infringed Royal Corinthian’s

copyrights when Defendants copied the original, publically available, digital graphic images of the

Royal Corinthian balusters shown in the ©RC 2003 Catalog by individually selecting and “copying

and pasting” these images into Defendants’ infringing Derivative Work.

   44.     Defendants knowingly, willfully and impermissibly caused, induced and encouraged

infringement of in the ©RC 2003 Catalog through the distribution of marketing materials, which

presumably include the Derivative Work, by Defendants’ national network of Resellers to

prospective customers.

   45.     Defendants encourage and request the distribution of its marketing materials to

prospective customers, which presumably include the Derivative Work, by Defendants’ national

network of Resellers; therefore, inducing direct infringement of the copyrighted ©RC 2003

Catalog.

   46.     Defendants’ actions are willful and deliberate, as Defendants continue to intentionally

encourage, induce and enable the direct infringement of Royal Corinthian’s copyrights, even after

being advised of their infringement by Royal Corinthian. Defendants’ wrongful acts will continue

unless enjoined by this Court.

   47.     Royal Corinthian has suffered, and will continue to suffer, substantial and irreparable



                                                16
     Case: 1:19-cv-06234 Document #: 1 Filed: 09/18/19 Page 17 of 21 PageID #:1




harm and damage as a result of Defendants’ contributory infringement of its copyrights, in an

amount to be determined at trial.

   48.    Due to Defendants’ knowing and intentional contributory infringement of Royal

Corinthian’s copyrights, Defendants are liable for monetary damages under 17 U.S.C. § 504.

                                     COUNT IV
      Against Defendants Royal Foam US, LLC, Green Wall Construction, LLC, and
                           the individual Valentyn Kulbaka
                      VICARIOUS COPYRIGHT INFRINGEMENT
                     (19 U.S.C. §501 et seq., including 17 U.S.C. § 106)

   49.    Royal Corinthian incorporates all prior allegations as set forth in Paragraphs 1 through

24 to show Defendants’ vicarious copyright infringement of registered U.S. copyrights under 17

U.S.C. § 501 et seq., including 17 U.S.C. § 106.

   50.    Royal Corinthian is the owner of the valid U.S. Copyright Reg. Nos. VA0001924546

and VA0001924546, which constitute the copyrights for the ©RC 2003 Catalog, which is Royal

Corinthian’s original work.

   51.    Royal Corinthian, or the dissolved entity Royal Corinthian, Inc., has never permitted

the use or copying of the whole, copyrighted ©RC 2003 Catalog, or any portion of the copyrighted

©RC 2003 Catalog, by any of the Defendants.

   52.    Defendants knowingly, willfully and impermissibly infringed Royal Corinthian’s

copyrights when Defendants copied the original, publically available, digital graphic images of the

Royal Corinthian balusters shown in the ©RC 2003 Catalog by individually selecting and “copying

and pasting” these images into Defendants’ infringing Derivative Work.

   53.    Defendants knowingly, willfully and impermissibly caused and encouraged




                                                17
     Case: 1:19-cv-06234 Document #: 1 Filed: 09/18/19 Page 18 of 21 PageID #:1




direct infringement of in the ©RC 2003 Catalog through the distribution of marketing materials to

prospective customers, which presumably include the Derivative Work, by Defendants’ national

network of Resellers to prospective customers.

   54.        Defendants encourage and request the distribution of its marketing materials, which

presumably include the Derivative Work, by Defendants’ national network of Resellers, and

Defendants do not exercise their right to stop or limit this distribution, despite being the creator

and proprietor of the infringing Derivative Work, and knowing that the Derivative Work directly

infringes the ©RC 2003 Catalog.

   55.        Defendants have, and continue to, profit from the distribution of its marketing materials

to prospective customers, which presumably include the Derivative Work, which constitutes direct

infringement of the copyrighted ©RC 2003 Catalog by Defendants’ national network of Resellers.

   56.        Defendants’ actions are willful and deliberate, as Defendants continue to intentionally

encourage and enable the direct infringement of Royal Corinthian’s copyrights, even after being

advised of their infringement by Royal Corinthian. Defendants’ wrongful acts will continue unless

enjoined by this Court.

   57.        Royal Corinthian has suffered, and will continue to suffer, substantial and irreparable

harm and damage as a result of Defendants’ vicarious infringement of its copyrights, in an amount

to be determined at trial.

   58.        Due to Defendants’ knowing and intentional vicarious infringement of Royal

Corinthian’s copyrights, Defendants are liable for monetary damages under 17 U.S.C. § 504.

                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against the Defendants as follows:

         A.       That the Court order that Defendants, their officers, agents, directors, servants,



                                                   18
     Case: 1:19-cv-06234 Document #: 1 Filed: 09/18/19 Page 19 of 21 PageID #:1




employees, representatives, successors, and assigns, and all persons, firms, or corporations in

active concert or participation with Defendants, be immediately and permanently enjoined from:

               (1)     directly, vicariously or contributorily infringing Plaintiff’s copyrights as

described above, in any manner including generally, but not limited to, copying, distributing,

advertising, selling, and/or offering for sale any merchandise or information that directly,

vicariously or contributorily infringes Plaintiff’s copyrights including without limitation

Defendants’ use the infringing Derivative Work, and specifically distributing, advertising, selling,

and/or offering for sale unauthorized copies of any other unauthorized goods or advertisements

that picture, reproduce, or utilize the likenesses of or which copy or bear a substantial similarity to

any of Plaintiff’s copyright rights confusingly similar thereto;

               (2)     using Plaintiff’s copyrights in connections with Defendants’ architectural

advertisements, goods and services, including, but not limited to balusters;

               (3)     advertising (over the Internet, through catalogs, or otherwise), selling,

importing, exporting, using, accepting orders for or offering to sell products or advertisements that

misappropriate, Plaintiff’s copyrights;

               (4)     engaging in any conduct that tends falsely to represent that, or is likely to

confuse, mislead, or deceive purchasers, Defendants’ customers and/or members of the public to

believe that, the actions of Defendants, the products sold by Defendants, or Defendants themselves

are connected with Plaintiff, are sponsored, approved, or licensed by Plaintiff, or are in some way

connected or affiliated with Plaintiff;

               (5)     causing further confusion with and injury to Plaintiff’s reputation,

business or its copyrights, including Plaintiff’s copyrighted ©RC 2003 Catalog;

               (6)     otherwise competing unfairly with Plaintiff in any manner; and



                                                  19
     Case: 1:19-cv-06234 Document #: 1 Filed: 09/18/19 Page 20 of 21 PageID #:1




               (7)     directly, vicariously or contributorily infringing Plaintiff’s copyrights and

thereby damaging Plaintiff’s goodwill, reputation, and business.

       B.      That Plaintiff be awarded damages in an amount sufficient to compensate it for

the injuries it has sustained by reason of Defendants’ unlawful acts, including Plaintiff's loss of

goodwill, loss of past and/or future sales, and damages caused by Defendants’ direct, vicarious or

contributory copyright infringement and false designation of origin, including, based upon the

intentional and willful nature of Defendants’ conduct of the kind complained of herein, an award

of all profits received by Defendants from the sale of products identified or advertised through the

use of Plaintiff’s copyrights.

       C.      That the Court issue an order requiring Defendants to pay to Plaintiff such damages

as Plaintiff has sustained as a consequence of Defendants’ willful direct, vicarious or contributory

infringement of Plaintiff’s copyrights and false designation of origin, and to account for all gains,

profits, and advantages derived by Defendants’ direct, vicarious or contributory copyright

infringement and false designation of origin, and that the award to Plaintiff be any applicable

statutory or compensatory damages permissible under 17 U.S.C. § 504, any applicable treble

damages or statutory damages as provided for under 15 U.S.C. § 1117, and any applicable punitive

damages, due to Defendants’ willful infringement.

       D.      That the Court issue an order that Plaintiff recover the costs of this action

together with reasonable attorneys’ and investigators’ fees and prejudgment interest in accordance

with 15 U.S.C. § 505 and 15 U.S.C. § 1117.

       E.      That Defendants be ordered to deliver up for destruction all advertisements,




                                                 20
     Case: 1:19-cv-06234 Document #: 1 Filed: 09/18/19 Page 21 of 21 PageID #:1




circulars, brochures, online webpages, and any other items in its possession, custody or control, as

well as any infringing items in the possession, custody or control of Defendants’ resellers and

distributors, bearing Plaintiff’s copyrights or any other similar designations.

       F.      That Defendants be ordered to (a) prepare and send to their customers and the

general public corrective statements approved by Plaintiff, correcting any false statements made

and all misrepresentations made concerning Plaintiff’s copyrights; (b) to disclaim any association

between Defendants and Plaintiff and/or Plaintiff’s products; and, (c) to recall and make

reasonable efforts to obtain the return of any infringing or confusingly similar material to

Plaintiff’s copyrights from Defendants’ customers.

       G.      That judgment be entered in favor of Plaintiff and against Defendants on each

claim made in the Complaint.

       H.      That the Court provide Plaintiff with such other and further relief as it deems just

and proper, or that Plaintiff may be entitled to under the law.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues presented in this Complaint.


DATE: September 18, 2019                      Respectfully submitted,

                                              s/Michael P. Mazza/
                                              Michael P. Mazza, Ill. Bar No. 6201609
                                              Paul R. Hale, Ill. Bar No. 6320732
                                              MICHAEL P. MAZZA, LLC
                                              686 Crescent Blvd.
                                              Glen Ellyn, IL 60137
                                              Phone: 630-858-5071
                                              Fax: 630-282-7123
                                              Email: mazza@mazzallc.com
                                                     paul@mazzall.com

                                              Attorneys for Plaintiff Seven Oaks Millwork,
                                              Inc. (dba Royal Corinthian)

                                                 21
